department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-674-99 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend state association program program bonds year date date date date dollar_figurea dollar_figureb c dollar_figured e dollar_figuref dollar_figureg dollar_figureh dollar_figurei k l issue s whether several series of bonds as defined hereafter issued by a number of school districts to provide financing to all school districts within a state are arbitrage_bonds where the proceeds of the bonds were placed in a guaranteed investment contract with an earnings rate above the stated_interest rate on the bonds whether the six month temporary period under sec_148 applies where the proceeds of the bonds are to be used to provide financing to all school districts within a state whether the debt service reserve fund was not reasonable due to the existence of a state program that directs appropriations from a defaulting school district to the bondholders of such school district whether each series of bonds issued in an amount less than dollar_figure meets the small issuer exception for rebate provided in sec_148 whether the bonds are subject_to rebate as pooled financing issues under the provisions of sec_1_148-8 whether the bonds were issued for the purpose of avoiding the dollar_figure size limitation of sec_148 whether the issuance of the bonds violates the anti-abuse_rules of sec_1_148-10 whether fees paid to the issuers from the proceeds of the bonds in return for issuing the bonds are unspent proceeds conclusion there is insufficient information to determine if the bonds are arbitrage_bonds to determine the extent if any of arbitrage earnings you must determine the yield on the bonds and on the investments acquired with bond proceeds if arbitrage earnings are present or if the issuers reasonably expected to invest bond proceeds in materially higher_yielding_investments the bonds are arbitrage_bonds unless one or more exceptions apply it appears that the six month temporary period under sec_148 applies because the proceeds of the bonds are used to finance purpose investments to two or more conduit borrowers there is insufficient information to determine that the mere existence of the state program renders the reserve fund unreasonable there is no reference to the program in the trust_indenture it is also not clear under what circumstances and how quickly bondholders will be paid uncertainty regarding the security for the bonds may justify the existence of a reserve fund there is a strong argument that the bonds do not meet the small issuer exception for rebate as it appears that percent or more of the proceeds are not used for local governmental activities of the issuers as required by sec_148 as the facts suggest the transaction is a pooled financing the issuers may be subject_to the rebate requirement for any unloaned gross_proceeds there are facts suggesting that the bonds were issued in such a manner as to avoid the size limitations of i r c sec_148 the issuers apparently did not receive a substantial benefit from the project further there is evidence that another agency would have issued the bonds but for the dollar_figure size limitation additional development is necessary before asserting the anti-abuse provisions of sec_1_148-10 the argument that an abusive arbitrage device was employed is dependent on the facts and circumstances additional facts are necessary to establish that this transaction was motivated by arbitrage there is insufficient information to determine how the issuers allocated the payments received for issuing the bonds however the amounts may represent proceeds from the sale of the bonds and must be accounted for under sec_1_148-6 facts state statute permits local governmental units including independent school districts to exercise their powers jointly with other governmental units in an effort to provide services and facilities on a cost effective basis state statute also permits governmental agencies to issue negotiable revenue bonds to finance public projects for other governmental agencies the association was established pursuant to such statutes specifically association was formed for the stated purpose of acting as an issuing agency of bonds and notes to realize the economies of scale inherent in pooled financings since its formation in year association has served as the issuing agency for approximately dollar_figurea of equipment lease revenue bonds for numerous school districts in state the proceeds of the bonds have been used primarily to purchase equipment for participating school districts association’s operations are controlled by a board_of directors the program state law requires school districts to hire a fiscal agent in order to incur indebtedness state imposes a fee schedule school districts are required to follow to pay fiscal agents for their services association maintains that the fee schedule imposed by states makes it cost prohibitive for many school districts to borrow for small capital projects association’s program is purportedly designed to alleviate this problem by providing financing for projects of dollar_figureb or less at a lower cost of borrowing to school districts rather than acting as the issuing agency for the program association asked c of its member school districts the issuing school districts to each issue bonds in the amount of dollar_figured each issuing school district agreed that the total bonds issued for the year would not exceed dollar_figure in addition each issuing school district agreed to limit tax-exempt borrowings to dollar_figure in the year in which draws are made from the program association is also the program administrator among other duties the program administrator reviews applications for financing and services the leases association named a third party to act in its behalf as program administrator all e school districts in state may obtain financing through the program the school districts are political subdivisions of state with taxing authority funds obtained through the program are used to finance the cost of acquiring constructing and equipping school buildings and school facilities because state law requires public approval for loans for capital expenditures financing under the program is provided through lease agreements upon approval of a request for financing association uses bond proceeds to acquire property or construct a project in turn the borrowing school district leases the property or project from association lease terms including lease rental payments are negotiated by association with the borrowing school district although the program was ostensibly designed to reduce the costs associated with borrowing dollar_figureb or less a school district may participate in the program regardless of the size of the project to be financed at least one issuing school district has also borrowed from the program trust_indenture each of the c issuing school districts and association are parties to a single trust_indenture the indenture dated date the indenture authorized the issuance of bonds up to an aggregate principal_amount of dollar_figuref the stated purpose for the bonds is to provide association with the funds necessary to offer public agencies fixed rate leases at low interest rates the indenture provides that the proceeds of each issue are delivered to association to hold in trust and to be applied for the purposes of the program as needed the c issuing school districts issued bonds in a consecutive series each at least days apart with the first issued date and the last issued date each series is designated as program bonds each bond series has two components a dollar_figureg convertible rate portion and a dollar_figureh fixed rate portion the indenture creates several funds including a the project fund b the revenue fund c the debt service reserve fund d the cost of issuance fund and e the redemption fund the proceeds from the convertible rate bonds were deposited in the project fund and the cost of issuance fund the proceeds of the fixed rate bonds were deposited in the debt service reserve fund proceeds are disbursed to association from the project fund to finance the leases under the program after the origination of a lease convertible rate bonds in an amount approximately equal to the lease are tendered and remarketed as adjusted rate bonds on the first specified interest rate adjustment date pursuant to the indenture payments due under the leases are deposited in the adjusted series account a sub-account of the revenue fund amounts in the adjusted series account are applied to the payment of interest on the adjusted rate and fixed rate bonds interest on the convertible rate bonds is paid from the convertible series account of the revenue fund the payment of principal premium if any and interest on each series of program bonds is secured solely by the trust estate the indenture creates and pledges a single trust estate as security for the convertible rate bonds likewise a single trust estate is pledged and assigned as security for the adjusted rate and fixed rate bonds the issuers assign the trust estate to association subject_to the interests of the trustee to be applied for the purposes of the program the convertible rate adjusted rate and fixed rate bonds are subject_to redemption at the option of association notice of redemption is at the expense of association the remarketing agreement for the convertible rate bonds is between association the trustee and the remarketing agent the issuing school districts are not a party to the agreement the rating for each series of program bonds referred to collectively as the bonds is based on state’s intercept_program which provides that state may withhold appropriations of aid if a school district is unable to meet its debt service state redirects the appropriations to the bondholders of the defaulting district guaranteed investment contract the proceeds of the bonds were invested in a guaranteed investment contract gic the parties to the gic are the trustee the gic provider and association the rate of earnings on the gic is based on an index and was not determined until the issuance of each individual series it appears however that the gic applies the same formula for determining the rate of earnings for each bond fund from the information provided the rate of earnings on the gic for each bond fund exceeds the stated_interest rate on each series of program bonds in addition a clause in the gic states that association covenants to issue the bonds and establish all funds and accounts relating thereto a draw schedule is provided for amounts invested in the gic if a borrowing school district requires funds earlier or in excess of the draw schedule the district incurs a breakage fee in effect funds received under the program are net of the breakage fee each of the issuing school districts apparently received a dollar_figurei payment from the proceeds of the bonds approximately k lease financing arrangements in the amount of dollar_figurel had been made under the program as of date further the non-arbitrage certificate for this transaction states that whenever any_action or direction is required of the issuer such action or direction may be made by association finally you represent that at the time of issuance of the bonds the parties knew that the proceeds would be invested in higher_yielding_investments law and analysi sec_1 arbitrage_bonds sec_103 of the sec_1 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 of the code defines the term 'arbitrage bond' to mean any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further sec_148 provides a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in sec_148 or the taking of any deliberate intentional action by the issuer or person acting on its behalf after the issue_date in order to earn arbitrage causes the bonds of the issue to be arbitrage_bonds if that action had it been expected on the issue_date would have caused the bonds to be arbitrage_bonds an intent to violate the requirements of sec_148 is not necessary for an action to be intentional sec_1_148-2 the restriction sec_1 references to the internal_revenue_code are to the 1986_code unless otherwise stated final regulations under sec_148 are applicable to bonds issued on or after date an issuer may apply the provisions of sec_1_148-1 through in whole but not in part to any issue that is outstanding on date and is subject_to sec_148 or to sec_103 or sec_103a of the internal_revenue_code of while it is not clear whether the issuers elected to apply the final regulations the amendments to the regulations under sec_148 do not impact the analysis provided in this memorandum on arbitrage apply to all state and local bonds unless the bonds meet one or more of the enumerated exceptions to yield restriction or rebate rules sec_1_148-2 provides that direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds gross_proceeds is defined in sec_1_148-1 as any proceeds and replacement_proceeds of an issue proceeds is defined as any sale proceeds investment_proceeds and transferred proceeds of an issue sec_1_148-1 sec_148 of the code defines the term 'higher yielding investments' to include any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue under sec_1_148-2 the term materially higher generally means one-eighth of percentage_point percent generally the yield on an issue of bonds is computed under the economic accrual_method using any consistently applied compounding interval of not more than one year bond yield is interpreted to mean the discount rate at which all anticipated payments of principal and interest on the bonds equals the issue_price after deducting certain costs of issuance sec_1_148-4 rules for computing yield on fixed yield issues and variable yield issues are set forth in sec_1_148-4 subparagraphs b and c respectively the yield on an investment allocated to an issue is computed under the economic accrual_method using the same compounding interval and financial conventions used to compute the yield on the issue sec_1_148-5 as stated the proceeds from the bonds were invested in a gic the interest rate on the gic was based on an index rate and was apparently not established until issuance however the gic rate of earnings for each bond fund proved to be higher than the stated_interest rate on the corresponding program bonds while this may suggest the existence of arbitrage earnings the stated_interest rate on each series of program bonds may differ from its yield it is the yield on an issue of bonds that is used to apply investment_yield restrictions and rebate liability sec_1_148-4 the information provided does not contain an analysis of the yields on the bonds or of the yield on the gic acquired with bond proceeds such analysis must be made in order to determine the extent if any of arbitrage earnings to assist with the computation of yield on the bonds and the investments the bond documents will typically contain a debt service schedule showing the total principal and interest payments on the issue it is also represented that the parties to this transaction expected that the proceeds of the bonds would be invested in higher_yielding_investments this fact if supported by independent evidence would establish that the bonds are arbitrage_bonds unless a specific exception to yield restriction or rebate applies from the information provided however it is unclear how this expectation was determined for instance the earnings rate on the gic was based on an index and was not known prior to the issuance of the bonds this is not to state however that the lack of certainty regarding the rate on the gic at the time of issuance precludes an expectation that the proceeds would be invested in materially higher_yielding_investments in fact the examination may reveal that this transaction is not economically viable but for the existence of arbitrage earnings there is simply insufficient evidence available at this point however to reach such a conclusion temporary period exception sec_148 provides that a bond shall not be treated as an arbitrage_bond solely by reason of the fact that the proceeds of the issue of which such bond is a part may be invested in higher_yielding_investments for a reasonable temporary period until such proceeds are needed for the purpose for which such issue was issued the temporary period however shall not exceed months with respect to the proceeds of an issue which are to be used to make or finance loans other than nonpurpose_investments to or more persons sec_148 sec_1_148-2 further provides that the proceeds of a pooled financing issue reasonably expected to be used to finance purpose investments qualify for a temporary period of months while held by the issuer before being loaned to a conduit borrower a pooled financing issue for purposes of sec_103 and sec_141 through means an issue the proceeds of which are to be used to finance purpose investments representing conduit loans to two or more conduit borrowers sec_1_150-1 conduit loan means a purpose_investment as defined in sec_1_148-1 the term purpose_investment is defined as an investment that is acquired to carry out the governmental purpose of an issue sec_1_148-1 the stated purpose for each series of program bonds is to provide financing to school districts within state the financing is structured as a lease to avoid state restrictions on public loans regardless of the form employed in substance the program provides funds for capital expenditures to the borrowing school districts moreover the leases are purpose investments as defined by the regulations consequently the proceeds of the bonds were used to finance purpose investments to two or more conduit borrowers therefore it appears that the 6_month limitation on the temporary period for pooled financings is applicable in the instant case as a result proceeds in the project fund that were not allocated to purpose investments after months may be subject_to yield restriction to qualify for the temporary period sec_1_148-2 also requires a reasonable expectation that the proceeds of the pooled financing issue will be used to finance purpose investments the issuers’ expectations in this case are not readily apparent for example although a number of leases have been financed through the program the borrowing school districts incur a breakage fee if funds are disbursed from the proceeds account earlier than the draw schedule stated in the gic there is no indication as to whether a market analysis was conducted to determine the demand within state for this type of financing thus it is unclear if the draw schedule was established to coincide with the number of expected financings or whether the gic merely restricts the use of funds to maximize arbitrage earnings accordingly there is a concern that the issuers did not reasonably expect to use proceeds for purpose investments within the meaning of sec_1_148-2 as an additional point the temporary period for proceeds from the sale or repayment of any loan that are reasonably expected to be used to make or finance new loans i sec_3 months sec_148 thus if payments received under the leases are to be used to finance additional leases the temporary period for such proceeds will be only months finally regardless of the applicable temporary period bear in mind that arbitrage earnings must still be rebated unless a specific exception to rebate applies reserve fund exception sec_148 of the code provides that a bond shall not be treated as an arbitrage_bond solely by reason of the fact that an amount of proceeds of the issue of which such bond is a part may be invested in higher_yielding_investments which are part of a reasonably required reserve or replacement fund as discussed in the context of temporary periods the fact that yield restriction is not required does not relieve an issuer from its responsibility to rebate earned arbitrage as required under sec_148 sec_148 and the regulations thereunder establish sizing and funding tests for reasonably required reserve and replacement funds if the sizing and funding restrictions are met and the reserve or replacement fund is reasonably required bond proceeds placed in the fund may be invested at a yield above the bond yield without causing the issue to be an arbitrage_bond however the use of bond proceeds for any reserve or replacement fund in excess of that permitted will cause the bonds to be arbitrage_bonds for example sec_148 provides that a bond issued as part of an issue will be treated as an arbitrage_bond if the amount of the proceeds from the sale of that issue which is part of any reserve or replacement fund exceeds percent of the proceeds of the issue or such higher amount which the issuer establishes is necessary to the satisfaction of the secretary sec_1 f ii further provides that the amount of gross_proceeds of an issue that qualifies as a reasonably required reserve or replacement fund may not exceed an amount equal to the least of percent of the stated principal_amount of the issue the maximum annual principal and interest requirements on the issue or percent of the average annual principal and interest requirements on the issue for a reserve or replacement fund that secures more than one issue the size limitation may be measured on an aggregate basis the legislative_history of sec_148 does not describe the reason for limiting a reserve fund to percent of the proceeds of an issue of bonds the limitation however is included as part of the arbitrage restrictions and acts to prevent an overissuance of bonds a primary purpose for the restrictions on arbitrage is to prevent overburdening the tax-exempt market neither the code nor the regulations provide a definition of a reserve fund sec_1_148-2 there is also no definition of the term in the legislative_history of this provision the common meaning of a reserve fund however includes a fund held by a trustee to provide security to bondholders in the event of an unexpected expense or unforeseen occurrence causing an interruption in the flow of revenues used to pay principal or interest on the bonds glossary of public finance terminology david a franklin and james j predergast eds new york packard press hearings on h_r before the senate committee on finance 90th cong 2d sess pincite and letter from assistant secretary surrey to the honorable russell b long chairman senate_finance_committee testimony of s surrey the hearings ' cong rec and statement of sen ribicoff pursuant to the terms of the indenture percent of the proceeds from each series of program bonds were deposited in a reserve fund on its face this appears to meet the funding limitations of sec_1_148-2 however gross_proceeds in the reserve fund may also not exceed the limitations in sec_1_148-2 described above there is no indication as to whether there has been compliance with this provision accordingly it is premature to conclude that proceeds in the reserve fund are not subject_to yield restriction in addition there is an issue as to whether the reserve fund was reasonably required for the payment of debt service on the bonds the bonds are revenue bonds secured_by the lease payments received from school districts borrowing under the program nonetheless the bonds are purportedly rated based on state’s intercept_program this program as discussed provides a mechanism for withholding appropriations from a school district that is unable to meet its debt service requirements and redirecting such appropriations to the holders of that district’s debt these factors suggest that the bonds have an element of security not associated with the typical revenue bond however the indenture requires the establishment of the reserve fund moreover the indenture does not identify the intercept_program as a means of security for the bonds in addition the mechanics of the intercept_program are unclear for example there is no way to determine the point at which the state steps in to withhold appropriations form a defaulting district or even whether the state’s obligation to act is unconditional further there is no indication as to the delay if any expected between the default of a school district and the receipt of payments by a bondholder under the intercept_program any uncertainty regarding the payment of bondholders under the intercept_program coupled with the fact that the indenture requires the establishment of the debt service reserve fund would support the argument that the fund is reasonably required small issuer exception under sec_148 a bond that is part of an issue is treated as an arbitrage_bond unless rebate is paid to the united_states by the issuer in a timely manner generally the amount that must be paid is equal to the excess of the amount earned on all nonpurpose_investments over the amount which would have been earned if such nonpurpose_investments were invested at a rate equal to the yield on the issue sec_148 sec_148 provides an exception to rebate for governmental units issuing dollar_figure or less of bonds specifically sec_148 provides an issue shall for purposes of this subsection be treated as meeting the requirements of sec_148 if -- i the issue is issued by a governmental_unit with general taxing powers ii no bond which is part of such issue is a private_activity_bond iii percent or more of the net_proceeds of such issue are to be used for local governmental activities of the issuer or of a governmental_unit the jurisdiction of which is entirely within the jurisdiction of the issuer and iv the aggregate face_amount of all tax-exempt_bonds other than private_activity_bonds issued by such unit during the calendar_year in which such issue is issued is not reasonably expected to exceed dollar_figure as stated the c issuing school districts each issued program bonds in the amount of dollar_figured which amount is less than the dollar_figure limitation specified in the statute each school district agreed that the total bonds issued for the year would not exceed dollar_figure the school districts are all political subdivisions with taxing powers the proceeds from the bonds are used to finance the leasing arrangements under the program as a result proceeds from the bonds may be spent in virtually any school district within state the immediate question is whether percent or more of the net_proceeds of the issues are used for local governmental activities of the issuers required by sec_148 neither the sec_148 nor the applicable regulations define the term local governmental activities statutes however are to be construed so as to give effect to their plain and ordinary meaning 310_us_534 the plain language of the provision suggests that the term local governmental activities refers only to activities entirely within the jurisdiction of the issuer there is nothing in either the statute or the regulations that evidences an intent to apply the exception to situations where more than percent of the proceeds are used beyond the geographic area of the small issuer in addition the term state is repeatedly used throughout sec_103 and sec_141 through in situations where congress intended a provision to apply to a more broadly defined political unit a narrow interpretation of local governmental activities is consistent not only with the focus of sec_148 on small issuers but also with the general rules limiting permissible arbitrage therefore since this transaction is structured so that the majority of the proceeds will be used for the governmental purposes of the borrowing school districts there is a substantial argument that the bonds do not satisfy the requirements of sec_148 pooled financings as discussed in the context of the temporary period exception it appears that each of the bonds are a pooled financing issue in that the proceeds are used to finance purpose investments representing conduit loans to two or more conduit borrowers sec_1_150-1 the regulations under the small issuer exception to rebate indicate that the issuer of a pooled financing issue rather than the conduit borrower is generally subject_to rebate specifically sec_1_148-8 provides that to the extent that an issuer of a pooled financing is not an ultimate borrower in the financing and the conduit borrowers are governmental units with general taxing powers and not subordinate to the issuer the pooled financing is not counted towards the dollar_figure size limitation of the issuer for purposes of applying the small issuer exception to its other issues the regulation further states that the issuer of the pooled financing issue is however subject_to the rebate requirement for any unloaned gross_proceeds the cited regulation supports the position that the individual issuers are subject_to rebate for arbitrage earned prior to providing financing to the borrowing school districts under the program arguably a per se rule that the issuer of a pooled financing issue is subject_to rebate is consistent with sec_148 which requires of proceeds to be used for local governmental activities in order to meet the small issuer exception aggregation rules for purposes of applying the dollar_figure size limitation under subclause iv of sec_148 rules are provided for aggregating issuers in certain circumstances specifically sec_148 provides that iv an entity formed or to the extent provided by the secretary availed of to avoid the purposes of such subclause iv and all other entities benefitting thereby shall be treated a sec_1 issuer situations in which an entity is formed_or_availed_of to avoid the purposes of the dollar_figure size limitation include those in which the issuer-- a issues bonds which but for the dollar_figure size limitation would have been issued by another entity and b does not receive a substantial benefit from the project financed by the bonds sec_1_148-8 association was formed for the purpose of acting as an issuing agency of bonds and has in fact issued approximately dollar_figurea of equipment lease revenue bonds for numerous school districts in state rather than act as the issuer for the program association asked c of its member school districts to each issue bonds in the amount of dollar_figured despite not acting as the issuing agency however the facts indicate that association maintained a significant level of control_over this transaction association was a party not only to the indenture but also the gic and the remarketing agreement under the indenture the issuers assign the trust estates for the convertible rate bonds and the adjusted rate and fixed rate bonds to association to be applied for the purposes of the program the bonds are subject_to redemption at the option of association association also was named as the program administrator although it retained a third party to act in this capacity moreover the gic provides that association covenants to issue the bonds and in conjunction therewith establish all funds and accounts relating thereto finally the non-arbitrage certificate states that whenever any_action or direction is required of the issuer such action or direction may be made by association in contrast the issuing school districts appear to have few if any rights or obligations with respect to the financing in addition it does not appear that the issuers receive a significant benefit from the issuance in fact other than the dollar_figurei received for their participation in the program and ostensibly the right to borrow funds from the program there is no obvious benefit to the issuers apart from the exception to rebate afforded by sec_148 there is no clear indication as to why association did not act as the issuing agency for the bonds considering the degree of control association maintained over this transaction and the apparent lack of a substantial benefit to the issuing school districts other than the retention of arbitrage earnings there is a meritorious basis for asserting that the financing structure under examination was employed to avoid the size limitations of sec_148 alternatively there is also a question as to whether the bonds are in fact a single issue as opposed to c separate issues that potentially qualify for the small issuer exception to rebate sec_1_150-1 provides that the term issue means two or more bonds that meet all of the following requirements i sold at substantially the same time the bonds are sold at substantially the same time bonds are treated as sold at substantially the same time if they are sold less than days apart ii sold pursuant to the same plan of financing the bonds are sold pursuant to the same plan of financing factors material to the plan of financing include the purposes for the bonds and the structure of the financing for example generally-- a bonds to finance a single facility or related facilities are part of the same plan of financing b short-term bonds to finance working_capital expenditures and long-term bonds to finance capital projects are not part of the same plan of financing and c certificates of participation in a lease and general obligation bonds secured_by tax revenues are not part of the same plan of financing iii payable from the same source of funds the bonds are reasonably expected to be paid from substantially the same source of funds determined without regard to guarantees from parties unrelated to the obligor from the information provided it appears that the bonds were sold pursuant to the same plan of financing and are payable from the same source of funds the proceeds from the bonds were delivered to association to implement the program the issuing school districts did not have use of the proceeds other than as potential borrowers from the program moreover the bonds were all issued under the same indenture it appears that the bonds are cross-collateralized in that there is a single trust estate for the fixed rate bonds and a single trust estate for the convertible rate bonds payments under the leases are the source of payment for the bonds the bonds however were all issued at least days apart which questions whether they were sold at substantially the same time as contemplated by the regulation there is no stated purpose for issuing the bonds at least days apart sec_1_150-1 is generally applicable to bonds sold on or after date prior to amendment by t d date this section was designated as sec_1_150-1t c the definition provided in the final_regulation however is substantially the same as that stated in the earlier provision arguably this was done to avoid the definition of a single issue provided in the regulations sec_1_150-1 provides in pertinent part that bonds may be treated as part of the same issue to clearly reflect the economic_substance of a transaction this anti-abuse rule is intended to prevent the avoidance of sec_103 and sec_141 through unless a legitimate reason for issuing the bonds at least days apart is provided there is an argument that the anti-abuse rule should apply and the bonds should be treated as a single issue such a determination would result in a single issuance in the amount of dollar_figuref rather than c separate issues that potentially qualify for the small issuer exception to rebate anti-abuse sec_1_148-10 generally provides that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device is used in connection with the issue furthermore sec_1_148-10 provides that paragraph a of sec_1_148-10 is to be applied and interpreted broadly to carry out the purposes of sec_148 as further described in sec_1_148-0 of the regulations sec_1_148-10 generally defines abusive arbitrage device as any_action that has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market sec_1_148-10 generally provides that an action overburdens the tax-exempt_bond market if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purpose of the bonds based on all the facts and circumstances factors evidencing an overissuance include the issuance of an issue the proceeds of which are reasonably expected to exceed by more than a minor portion as defined in sec_148 the amount necessary to accomplish the governmental purposes of the issue or an issue the proceeds of which are in fact substantially in excess of the amount of sale proceeds allocated to expenditures_for the governmental purposes of the issue one factor evidencing an early issuance is the issuance of bonds that do not qualify for a temporary period under sec_1_148-2 as stated there is no indication that either association or the issuers determined the market demand for this financing_arrangement while a number of school districts have participated in the program it appears that only dollar_figurel worth of loans had been made as of date this may be due in part to the fact that the gic restricts the amount of proceeds that may be used for purpose investments without incurring a breakage fee restrictions on the use of proceeds invites speculation as to whether the bonds qualify for the temporary period within the meaning of sec_1_148-2 failure to qualify for the temporary period may provide evidence of an early issuance an argument that an issuance of bonds constitutes an abusive arbitrage device is highly dependent on the facts and circumstances while there are certainly facts present that question the parties’ motivation for entering this transaction it is not clear that the case has been developed to the point to assert the anti-abuse provision as discussed even the extent of arbitrage earnings has yet to be determined in this case without even this threshold determination we cannot conclude that this transaction was motivated by arbitrage fees paid to issuers sec_1_148-1 defines the term gross_proceeds as the proceeds and replacement_proceeds of an issue the term proceeds as any sale proceeds investment_proceeds and transferred proceeds of an issue sales proceeds in turn are amounts actually or constructively received from the sale of a bond issue including amounts used to pay underwriting discount and issuance costs and accrued interest each of the c school districts issuing bonds pursuant to the program received a dollar_figured fee which amounts were purportedly paid from bond proceeds it appears such amounts constitute sales proceeds sec_1_148-6 requires gross_proceeds to be either spent or invested it is unclear how the payment to each issuer was allocated presumably the issuer would deposit such amount in its general fund to finance operating_expenses generally current operating_expenses are working_capital expenditures sec_1_150-1 sec_1_148-6 provides that in general the issuer can allocate gross_proceeds to expenditures_for working_capital only under a gross-proceeds-spent-last method the issuers’ treatment of the fees paid to issue the bonds is speculative at this point there is a valid concern that such amounts may have not been properly allocated and thus remain unspent due to the relatively small amount concerned however this should be a secondary issue to the other arguments addressed in this memorandum case development hazards and other considerations numerous issues have been identified that merit development issuers’ failure to comply with technical provisions of the code for example the position that the 6-month limitation temporary period applies in the instant case appears to be supported by the facts presented further as the information indicates that a significant portion of the proceeds was not used to finance leases within months it is likely that proceeds are subject_to yield restriction by focusing on the we note however that even in the event that proceeds are subject_to yield restriction the issuers may be able to rectify this problem through yield reduction payments permitted under sec_1_148-5 yield reduction payments may also be used if there is a determination that the issuers failed to satisfy the size limitation in sec_1_148-2 for a reasonably required reserve fund sec_1_148-5 there is no indication however that the issuers have made such payments with respect to the argument that the bonds fail to meet the small issuer exception to rebate because proceeds of the bonds were not used on local governmental activities moderate litigation hazards exist as discussed there is neither published guidance nor legal authority interpreting the term local governmental activities however given the clear language of the statute and the intent to limit rather than expand permissible arbitrage transactions it is our opinion that this position would be defensible in litigation the risk however is that the term local is clearly subject_to interpretation the term may be interpreted by a court to include an entire area in state within which the small issuer has authority to lend funds the argument that the issuers are subject_to rebate under the pooled financing rules of sec_1_148-8 probably carries the least litigation risk of the issues discussed the provision states that the issuer of the pooled financing issue is subject_to the rebate requirement for any unloaned gross_proceeds the ever present litigation risk however is that a narrow reading of the provision may suggest that the rebate requirement imposed by this regulation does not apply where the issuer is also a conduit borrower in the pooled financing such an interpretation would apparently impact at least one current examination even this narrow interpretation of the regulation does not result in a rebate exception for the issuer rather it would simply mean that the regulation could not be relied upon exclusively for the determination that the issuer was in fact subject_to rebate based solely upon its status as the issuer of a pooled_financing_bond the position that the bonds were issued in such a manner as to avoid the size limitations of sec_148 will involve at least a moderate litigation hazard the determination that the issuers did not receive a substantial benefit from the project and that another agency would have issued the bonds but for the dollar_figure size limitation are factual determinations that are subject_to interpretation by a court that stated it is our opinion that facts have been presented that warrant the development of this issue finally there is at least one other issue not raised in your memorandum that warrants additional development if you have any further questions please call by joel e helke branch chief financial institutions products
